J-S67034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    MAALIK FAULKNER                            :
                                               :
                      Appellant                :       No. 3452 EDA 2016

                  Appeal from the PCRA Order October 4, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0001022-2010


BEFORE:      GANTMAN, P.J., MUSMANNO, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY GANTMAN, P.J.:                      FILED OCTOBER 19, 2017

        Appellant, Maalik Faulkner, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied as untimely his

first petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1

Appellant entered a guilty plea to two counts of robbery and one count each

of third-degree murder, conspiracy, and aggravated assault on March 8,

2012. The court sentenced Appellant on March 13, 2012, to an aggregate

term of thirty (30) to sixty (60) years’ imprisonment; Appellant did not file a

direct appeal. On November 10, 2015, Appellant filed his first PCRA petition

pro se, and the court appointed counsel on May 16, 2016.           On June 26,



____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S67034-17


2016, PCRA counsel filed a Turner/Finley2 no-merit letter and a motion to

withdraw as counsel. The PCRA court issued Pa.R.Crim.P. 907 notice of its

intent to dismiss the petition without a hearing on August 18, 2016.      On

October 4, 2016, the PCRA court dismissed the petition and permitted PCRA

counsel to withdraw. Appellant timely filed a notice of appeal on October 24,

2016. On November 10, 2016, the PCRA court ordered Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b), and Appellant timely complied on December 6, 2016.

       The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). No court has

jurisdiction to review an untimely PCRA petition.       Commonwealth v.

Albrecht, 606 Pa. 64, 994 A.2d 1091 (2010). A PCRA petition must be filed

within one year of the date the underlying judgment becomes final.        42

Pa.C.S.A. § 9545(b)(1); Commonwealth v. Hackett, 598 Pa. 350, 956

A.2d 978 (2008), cert. denied, 556 U.S. 1285, 129 S.Ct. 2772, 174 L.Ed.2d

277 (2009). A judgment is deemed final “at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

PCRA timeliness provisions allow for very limited circumstances under which
____________________________________________


2 Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).



                                           -2-
J-S67034-17


the late filing of a petition will be excused. 42 Pa.C.S.A. § 9545(b)(1). “A

claim for ineffective assistance of counsel does not save an otherwise

untimely petition for review on the merits.” Commonwealth v. Gamboa-

Taylor, 562 Pa. 70, 80, 753 A.2d 780, 785 (2000).

      Instantly, the court sentenced Appellant on March 13, 2012, and

Appellant did not pursue direct review.    Appellant’s judgment of sentence

became final on April 12, 2012, upon expiration of the time to file a notice of

appeal with the Superior Court.     See Pa.R.A.P. 903(a) (stating notice of

appeal shall be filed within 30 days after entry of order from which appeal is

taken). Appellant filed his first PCRA petition on November 10, 2015, more

than three years after his judgment of sentence became final, so his petition

is patently untimely. See 42 Pa.C.S.A. § 9545(b)(1), (3); Hackett, supra.

Additionally, Appellant’s PCRA petition asserts only a generic claim of

ineffective assistance of counsel and neither alleges nor proves any of the

three cognizable exceptions to the PCRA timeliness requirements.       See 42

Pa.C.S.A. § 9545(b)(1); Gamboa-Taylor, supra.          Accordingly, the PCRA

court properly dismissed Appellant’s petition as untimely.       See Zeigler,

supra; Albrecht, supra.

      Order affirmed.




                                     -3-
J-S67034-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2017




                          -4-